Citation Nr: 1521560	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-18 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Bryan J. Held, Agent


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

(By the decision below, the application to reopen a previously denied claim of service connection is granted.  The underlying claim of service connection is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  By a January 1995 rating decision, the RO denied entitlement to service connection for an acquired psychiatric disability.  The Veteran did not file a notice of disagreement (NOD).

2.  Evidence received since the RO's January 1995 decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim for an acquired psychiatric disability. 


CONCLUSIONS OF LAW

1.  The RO's January 1995 denial of service connection for an acquired psychiatric disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014). 

2.  Evidence received since the final January 1995 decision is new and material, and the claim for service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192, 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id. at 1384.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id.; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

By a January 1995 rating decision, the RO denied service connection for an acquired psychiatric disability, finding that there was no evidence that the disability was incurred in or aggravated by active military service.  The Veteran did not appeal the RO's decision, so the denial became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103.

The Federal Circuit has held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (2011).  Here, no new evidence pertinent to the issue of service connection for an acquired psychiatric disability was received between the January 1995 RO decision and the September 2011 claim.  Thus, the January 1995 RO decision is final.

As indicated above, in September 2011, the Veteran filed an application to reopen the claim of entitlement to service connection for an acquired psychiatric disability.  In support of his claim, through his representative, the Veteran submitted correspondence dated in April 2013, asserting that his service treatment records (STRs) will show that he was seen for a sleep consultation for sleep walking in service, and that the Veteran also requested to have a psychiatric evaluation.  The Veteran asserts that sleep walking during active military service was the first symptom of his currently diagnosed mental health condition.  This evidentiary assertion is new because it was not of record during the last final decision.  It is material because when considered with previous evidence of record (the Veteran's STRs), it relates to an unestablished fact necessary to reopen the previously denied claim of service connection for an acquired psychiatric disability.  Such an evidentiary assertion provides a basis for concluding that additional development is required to obtain medical opinion evidence to decide the claim.  Accordingly, the Board finds the additional evidence submitted since the January 1995 decision to be both new and material.  Reopening of the Veteran's claim of service connection for an acquired psychiatric disability is, therefore, warranted.  See 38 U.S.C.A. § 5108.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disability is reopened.  To this limited extent, the appeal is granted.


REMAND

As indicated above, the Veteran asserts that he experienced sleep walking in service.  Additionally, he asserts that sleep walking was the first symptom of his currently diagnosed mental health condition, and that his STRs establish this assertion.  See April 2013 Correspondence/VA Form 9.  

On the April 2013 VA Form 9, in support of his claim, the Veteran asserts that on two occasions, STRs document sleep walking in service and this was the first symptom of his currently diagnosed mental health disability.  Specifically, a May 6, 1997 STR reflects the Veteran stated that "he feels a need for a psychiatric eval" and explained that he had been sleep walking.  A May 9, 1977 STR reflects the Veteran was "seen for intake on sleep disturbance consult[ation]."  Additionally, upon review of the claims file, the Board observed another STR dated on July 18, 1977 that notes "no psychopathology noticed at this time."  

In January 2013 correspondence, the Veteran, through his representative, also asserts that he was offered a medical discharge due to sleep walking in service and this was noted on his 1977 separation examination.  The Veteran also referenced a February 14, 1989 "discharge examination . . . was corrected to reflect a non-medical discharge" as shown in block number 23 of the document.  The Board notes that the January 2013 correspondence indicates that the Veteran's STRs were submitted with the correspondence; however, after review of the claims file, the record does not include a separation examination dated in 1977 or otherwise.  This raises the possibility of outstanding STRs.  The agency of original jurisdiction (AOJ) should obtain the record.

The Board notes that the February 14, 1989, examination report associated with the claims file was prepared well after the Veteran's active military service and appears to have been held in conjunction with an attempt at reenlistment.

VA treatment records dated from October 1993 to March 1994 reflect the Veteran participated in therapy for mental health problems.  A February 1994 treatment record reflects an impression of depression.  See Tuscaloosa VA Medical Center Treatment Records located on VBMS.

A January 1994 VA physician note reflects an impression of depression and paranoia.  Id.

The Veteran's statements asserting that he experienced sleep walking in service and requested a mental health evaluation, and the contention that current disability is related to the in-service sleep difficulties raises questions that are best answered by medical opinion evidence.  Accordingly, in order to better ascertain the extent of disability, and whether the Veteran's current mental health condition is related to a disease, injury, or event in service, an examination should be scheduled.  

On remand, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), or other records repository as appropriate, and request any medical records associated with the Veteran's active duty service and associate them with the claims file.  The Board is particularly interested in any STRs, and any entry and separation examination reports. 

Additionally, undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the Veteran's appeal.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  After the completion of development sought in paragraph 1, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disorder.  The claims file, to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.  (Review should include the records obtained pursuant to the development sought in paragraph 1 above.)

The examiner is requested to provide an opinion as to the etiology of any psychiatric disorder that is diagnosed.

Specifically, the examiner should provide an opinion as to:  whether it is at least as likely as not (50 percent probability or greater), that any current psychiatric disorder had its onset during active service or is related to any in-service disease, event, or injury, including in-service sleep disturbances.  

The examiner should consider all relevant VA and private treatment records to include the May 6, 1977, May 9, 1977, and July 18, 1977 service treatment record entries documenting the Veteran's reports of sleep walking and request for a psychiatric evaluation.  The examiner is requested to obtain a detailed history from the Veteran of any treatment for symptoms of any diagnosed psychiatric disorder or sleep disorder during and after military service, and provide detailed medical reasons for accepting or rejecting the Veteran's statements.  An explanation should be provided for each conclusion made.  

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


